Case: 09-10596     Document: 00511046321          Page: 1    Date Filed: 03/09/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                            March 9, 2010
                                     No. 09-10596
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

HENRY SEBASTION ROHDEN,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 2:03-CR-46-1


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
        Defendant-Appellant Henry Sebastion Rohden, federal prisoner # 30522-
177, pleaded guilty to possession with intent to distribute cocaine base; he was
sentenced as a career offender under the Sentencing Guidelines to 235 months
of imprisonment. Rohden now moves for leave to proceed in forma pauperis
(IFP) on appeal from the district court’s order denying his motion for a reduction
of sentence pursuant to 18 U.S.C. § 3582(c)(2). To obtain leave to proceed IFP
on appeal, Rohden must show that he is a pauper and that he will present a

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-10596   Document: 00511046321 Page: 2       Date Filed: 03/09/2010
                                No. 09-10596

nonfrivolous issue for appeal. See Carson v. Polley, 689 F.2d 562, 586 (5th Cir.
1982).
      Rohden’s § 3582(c)(2) motion challenges his sentencing as a career
offender. A § 3582(c)(2) motion may not be used to challenge a district court’s
application of a career offender enhancement in its calculation of an original
sentence. See United States v. Whitebird, 55 F.3d 1007, 1011 (5th Cir. 1995). To
the extent that Rohden is relying on recent amendments to the Sentencing
Guidelines for cocaine base offenses, we have held that these amendments “do
not apply to prisoners sentenced as career offenders.” United States v. Anderson,
   F.3d   , 2009 WL 4895261, *2 (5th Cir. Dec. 21, 2009).
      As Rohden has not shown that he will present a nonfrivolous issue for
appeal, his request for leave to proceed IFP is DENIED. See Carson, 689 F.2d
at 586. Because his appeal is frivolous, it is DISMISSED. See 5 TH C IR. R. 42.2.




                                       2